Citation Nr: 0918708	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  07-30 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Amarillo, 
Texas


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility from June 27-July 5, 
2006.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to 
January 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision issued by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Amarillo, Texas, which denied payment for services rendered 
at Northwest Texas Hospital (NTH) from June 27-July 5, 2006.

In its substantive appeal to the Board NTH's representative 
requested a hearing before a Veteran's Law Judge at the RO.  
In January 2008, he withdrew his request in a timely manner.

The appeal is REMANDED to the Veteran's Health Administration 
(VHA) VAMC.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran seeks reimbursement for private health care costs 
incurred at NTH from June 27-July 5, 2006.  NTH contends that 
on the date in question the Veteran went to NTH because he 
suffered from an emergency condition and a VA facility was 
not feasibly available.  NTH contends that ambulance 
personnel determined according to standard protocol, which 
allows paramedics to make decisions as where to take a 
patient, that he should be transported to NTH, which is the 
only designated Level III trauma center in the Amarillo, 
Texas area.  Furthermore, NTH argues that the Emergency 
Medical Treatment and Active Labor Act (EMTALA) requires 
emergency services to be provided to a patient without first 
questioning him about his ability to pay.  

The record is insufficient to determine whether the Veteran 
has any service-connected disabilities.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See also 38 C.F.R. § 17.120.  

Section 1725, Title 38, United States Code, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000), to be entitled to the payment for emergency care under 
this Act, the evidence must meet all of the following 
criteria:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

A "medical emergency" is a medical question best answered by 
a physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).

The Amarillo, Texas, VAMC denied the Veteran's claim because 
it determined that VA facilities were feasibly available to 
provide care to the Veteran from June 27-July 5, 2006.  See 
38 C.F.R. § 38 U.S.C.A. § Section 1728(a)(3).  The VAMC 
provided no rationale for its determination.  In its August 
2007 statement of the case (SOC) the VAMC noted that the 
Veteran received emergency care from NTH, but stated that the 
Amarillo VA hospital was available for emergency care.  The 
VAMC provided no rationale, such as the location of the 
nearest VA facility at the time of the Veteran's claimed 
medical emergency, whether the VA facility had adequate 
emergency care facilities, or whether the Veteran's claimed 
medical emergency necessitated his being taken to the nearest 
hospital, which may or may not have been NTH.  Furthermore, 
there is no documentary evidence of record to support the 
VAMC's conclusions.  

Treatment records from NTH indicate that on June 27, 2006, 
the Veteran was brought in by an ambulance service, and that 
he was very confused, very agitated, and was saturating in 
the low 70's to 60's.  He was unable to give a history 
whatsoever.  A physical examination revealed that the Veteran 
was very ill-appearing and had a temperature of 101.6 
degrees.  It was also noted that the paramedics started 
intravenous therapy (IV).  Following numerous medical 
procedures, including a chest x-ray, impressions of 
pneumonia, rule-out sepsis, altered mental status, secondary 
to pneumonia and rule-out sepsis, an orotracheal intubation 
and mechanical ventilation were given.  NTH records dated 
July 23, 2006, note that the Veteran was admitted on June 27, 
2006, and discharged on July 5, 2006.  Admission diagnoses of 
bilateral pneumonia, chronic obstructive pulmonary disease 
(COPD), hypertension, and chronic back pain were given.  
Discharge diagnoses of intubation due to bilateral lower lobe 
pneumonia, hypertension, COPD, and chronic back problem were 
given.  It was noted the Veteran was intubated, had a CAT 
scan of his head, neck, chest, and abdomen, and that a 
bronchoscopy and echocardiogram were performed.  It was noted 
as the history of the present illness that the Veteran was 
found by his girlfriend to be drowsy, and that she thought he 
took too much Lortab.  The Veteran was also noted to have 
shortness of breath and an altered mental status in the 
emergency room.  Based on the foregoing, the Board finds as 
fact that the Veteran's June 27-July 6, 2006, condition to be 
a medical emergency of such nature that delay would have been 
hazardous to life or health for purposes of Sections 1725 and 
1728(a), Title 38, United States Code.

An undated VA document titled non-VA hospitalization medical 
assessment notes that the Veteran is not service-connected 
and that the treatment he received from June 27-July 5, 2006, 
was not related to his service-connected condition.  The 
document states that treatment was emergent, but a VA 
facility was available for emergency room care.  The chief of 
staff concurred with the chief admissions and referral 
services officer who authored the document.  

A private opinion from NTH received by the RO in July 2006 
notes that the VA hospital in Amarillo, Texas, does not have 
an emergency department.  The "Life Support Unit" in 
Amarillo is not staffed and does not advertise as an 
emergency room.  The only rare instance a "critical" 
patient might be transport to the VA Unit would be if the 
patient had made arrangements with, and been accepted by, the 
"Life Support Unit."  There is no documentary evidence of 
record to support or refute these conclusions.  

A private opinion from a NTH reimbursement coordinator 
received by the RO in July 2006 notes that the Veteran was 
taken to NTH by ambulance personnel, where his condition 
became critical.  The paramedics brought the Veteran to the 
trauma emergency room appropriately due to the seriousness of 
his condition.  According to EMTALA laws a physician must 
evaluate, test, and stabilize a patient before he can be 
questioned about his insurance.  

The July 2006 claim of entitlement to reimbursement for 
unauthorized medical expenses incurred at a private facility 
form, notes that the Veteran was unemployed and his insurance 
plan name or program name was Veteran's Administration.  It 
was noted that he has no other coverage.  The Veteran himself 
did not sign the claim form, and the Veteran's May 2007 
notice of disagreement (NOD) notes that the law firm 
authoring the NOD represents Northwest Texas Healthcare 
System, Inc.  Likewise, the Veteran's Form 9 substantive 
appeal also indicates that its author, Russ DeVore, is the 
attorney for Northwest Texas Hospital.  There are no 
documents of record that establish what type of health 
insurance the Veteran had at the time of his medical 
treatment from June 27-July 5, 2006, for purposes of Section 
1725 (e), Title 38, United States Code.  

The claim file does not contain records necessary to 
determine whether VA or other Federal facilities were 
feasibly available for the treatment received by the Veteran 
from June 27-July 5, 2006, and if so, whether an attempt to 
use them would have been reasonable, sound, wise, or 
practical.  Furthermore, the claim file does not contain 
records necessary to determine whether at the time the 
emergency treatment was furnished, the Veteran was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment, and whether the Veteran has no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment.  Finally, the claim 
file does not contain records necessary to determine whether 
the Veteran has any service-connected disabilities.  See 
Section 1725, Title 38, United States Code.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate notice 
letter informing him of the information 
necessary to substantiate the claim for 
entitlement to reimbursement of medical 
expenses under 38 U.S.C.A. §§ 7125 and 
7128.

2.  Take all required steps to obtain 
records necessary, whether they be private 
or public, to determine: 1) whether VA or 
other Federal facilities were feasibly 
available for the Veteran's emergency 
treatment and, if so, whether an attempt 
to use them would not have been 
reasonable, sound, wise, or practical; 2) 
whether at the time the emergency 
treatment was furnished, the Veteran was 
enrolled in the VA health care system and 
had received medical services under 
authority of 38 U.S.C. Chapter 17 within 
the 24-month period preceding the 
furnishing of such emergency treatment and 
whether the Veteran has no coverage under 
a health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment; 3) whether the 
Veteran has any service-connected 
disabilities.  If any of these records 
cannot be obtained, that fact must be 
documented, and all documents used in 
making the above determinations must be 
associated with the Veteran's claim file.  
A complete rationale must be provided for 
every conclusion reached and opinion 
provided.  Likewise, for the opinion 
provided regarding whether VA or other 
Federal facilities were feasibly available 
to treat the Veteran for his emergency 
condition, there must be a thorough 
discussion of the emergency care treatment 
capabilities of the VA medical facility in 
Amarillo, Texas.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The VA Medical 
Center must then re-adjudicate the claim 
under 38 U.S.C.A. §§ 7125 and 7128.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.











The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




